ITEMID: 001-86011
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: FOREJT (I) v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Renate Jaeger;Volodymyr Butkevych
TEXT: The applicant, Mr Miloslav Forejt, is a Czech national who was born in 1937 and lives in Plzen. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 14 May 1996 the applicant brought an action before the Plzeň-město District Court (okresní soud) against the State claiming damages under the State Liability Act. He referred to two allegedly incorrect and unlawful expert medical opinions drawn up by experts in psychiatry without having sufficiently examined the applicant’s condition. The action was notified to the court on 16 May 1996.
It appears that the proceedings for damages are still pending.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
